Citation Nr: 0408957	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-14 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to July 
1978.  He had subsequent periods of active duty for training 
(ACDUTRA) in the Navy Reserves from 1978 to 1992.  The 
following periods of ACDUTRA have been verified:  July 29, 
1985, to August 14, 1985; March 2, 1986, to March 14, 1986; 
and August 17, 1987, to August 28, 1987.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a December 1999 rating decision rendered by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issue of entitlement to service 
connection for hypertension is addressed in the Remand below. 


FINDINGS OF FACT

1.  The appellant did not perfect an appeal of a September 
1989 rating decision that denied service connection for 
hypertension.

2.  Evidence received since the September 1989 rating action 
bears directly and substantially upon the claim of service 
connection for hypertension, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The September 1989 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  New and material evidence to reopen the appellant's claim 
for service connection for hypertension has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim to reopen his previously disallowed claim 
for service connection for hypertension.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West 2002); McQueen v. 
Principi, 14 Vet. App. 300 (2001) (per curiam).  The law 
provides that VA has duties to notify and to assist 
claimants.  In view of the decision reached herein reopening 
the appellant's claim, the Board concludes that the 
requirements set forth in the VCAA have been satisfied as to 
this issue.


Evidentiary Background:  By rating action dated in September 
1989, the RO denied service connection for hypertension.  The 
evidence of record at the time of this decision included 
service medical records; reserve service medical records; 
private treatment records from Dr. Dennis Wessels, Dr. David 
Jarvine, and Good Samaritan Hospital; and reports of VA 
examinations in December 1988 and June 1989.  The RO noted 
that a review of the appellant's service medical records 
showed that he had elevated blood pressure at times; however, 
a diagnosis of hypertension or heart disease was not recorded 
in service.  The appellant filed a timely notice of 
disagreement of this decision.  A Statement of the Case was 
furnished to the appellant in December 1989; however, he did 
not file a timely substantive appeal of this decision to the 
Board.  

The evidence submitted since the September 1989 rating action 
includes various private medical records, reserve service 
medical records, and VA medical records.  These records show 
that the appellant had fluctuating blood pressure readings.  
Medical records from Albany General Hospital, dated from June 
1986 to July 1997, were received.  These records show that 
the appellant's blood pressure was recorded as 160/104 in 
June 1986.  In February 1996 his blood pressure was 148/102 
which was improved from 172/116.  In July 1997, his blood 
pressure was 164/90.     

During VA outpatient treatment in January 1990, his blood 
pressure was recorded as 148/70.  In March 1990 his blood 
pressure was 164/108.  During VA examination in April 1990, 
his blood pressure was recorded as 136/94.  In June 1992, it 
was recorded as 160/90.  

An August 1992 reserve service physical examination report 
indicates that the appellant had a history of high blood 
pressure.  It was noted that his blood pressure had increased 
throughout his reserve service and that he had recently 
started taking medication.  His blood pressure was recorded 
as 160/110.  The appellant was found not qualified for naval 
service.  

Medical records received from Dr. David Irvine dated from 
June 1992 to June 1998 show continued elevated blood pressure 
readings.  For example, in June 1992 his blood pressure was 
130/108.  In May 1998 his blood pressure was 118/84.  He had 
a diagnosis of hypertension and was taking medication for 
this condition.  

By rating action dated in November 1999, the RO found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for hypertension.  The 
appellant appealed this decision.  

The appellant testified at a hearing before a RO hearing 
officer in December 2000.  He reported that his high blood 
pressure was documented in his reserve service medical 
records in August 1987 and May 1988.  

Thereafter, in March 2001 a VA cardiologist reviewed the 
appellant's medical records and noted that the appellant had 
a history of documented elevated blood pressure readings 
since 1986.  It was opined that the appellant had a long-
standing history of hypertension since at least 1986, but not 
predating 1985, based upon review of his medical record.  

At his June 2003 hearing before the undersigned, the 
appellant testified that he was warned about his blood 
pressure during his service in the reserves.  He reported 
that he was prescribed medication for his hypertension 
shortly after his marriage in 1979, but he was not certain 
who prescribed it.  It was asserted that elevated blood 
pressure readings in 1981, 1982, 1983, and 1984, were not 
considered by VA rating personnel in the adjudication of his 
claim or VA physicians during examinations.  It was further 
asserted that his hypertension was incurred in or aggravated 
by active duty for training while serving in the reserves.  

Dr. Irvine, in a statement dated in June 2003, noted that the 
appellant had a long-term hypertensive response to stress.  
It was opined that it was more likely than not that the 
appellant's high blood pressure was aggravated by his reserve 
service. 


Legal Criteria:  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2003).

When presented with a claim to reopen a previously finally 
denied claim, it must be determined whether the evidence 
submitted by the claimant is new and material and, if so, the 
VA will then evaluate the merits of the claim after ensuring 
that the duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material.  It 
must be evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
38 C.F.R. § 3.156(a) (2003).  These changes are prospective 
for claims filed on or after August 29, 2001.  As the 
appellant's claim to reopen was received prior to August 
2001, these new regulations pertaining to the adjudication of 
claims to reopen finally denied claims are not applicable in 
the present case.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If hypertension is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  "Active duty for 
training" includes full-time duty performed for training 
purposes by Reserve or National Guard personnel.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c) (2003).  The term "inactive 
duty training" includes duty (other than full-time duty) 
performed under sections 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law.  Annual 
training is an example of active duty for training, while 
weekend drills are inactive duty training.


Analysis:  After a review of the evidence, the Board finds 
that new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for hypertension.  In particular, the Board notes that 
additional medical evidence has been received since the prior 
rating decision in 1989 which links the appellant's present 
hypertension to his reserve military service.  Particularly, 
the June 2003 statement from Dr. Irvine notes that the 
appellant's hypertension was aggravated by his reserve 
service.  As this evidence was not of record at the time of 
the prior denial, this information is "new."  

To reiterate, for the purpose of determining whether evidence 
is sufficient to reopen a prior disallowed claim, the 
credibility of the evidence is presumed.  This new evidence 
is material as it suggests that the appellant's present 
disability was aggravated by his active duty for training.  
Similarly, this evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of information previously considered, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
Board finds that new and material evidence to reopen the 
appellant's claim for service connection for hypertension has 
been submitted.  38 C.F.R. § 3.156(a).  

Having found that the appellant's claim for service 
connection for hypertension has been reopened, the Board has 
reviewed the evidence and determined that further evidentiary 
development is necessary.  Accordingly, a Remand of the case 
is required.




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

Following his separation from active duty in July 1978, the 
appellant had several years of naval reserve service lasting 
until 1992.  While the periods of active duty for training 
listed in the Introduction above have been verified by the 
service department, the record reflects that he had other 
periods of ACDUTRA that have not been verified.  An Abstract 
of Service and Medical History is associated with the claims 
folder identifying several periods of "drill status" in 
addition to his ACDUTRA; however, these records appear to be 
incomplete as they do not contain information of the 
appellant's reserve service after July 1988.  As the 
appellant has alleged that his hypertension has been 
aggravated by his reserve service, remand is required to 
verify all periods of ACDUTRA, inactive duty for training, 
and "active Guard and Reserve duty" (AGR).  See 38 C.F.R. 
§ 3.159(c) (The duty to assist provides that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.)    

The Board is also of the opinion a VA examination in order to 
determine the etiology and onset of the appellant's present 
hypertension.  VA has a duty to assist the appellant by 
providing a medical examination when such examination is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In 
March 2001, a VA cardiologist opined that the appellant had a 
long standing history of hypertension since at least 1986, 
but not predating 1985.  The Board notes that the appellant's 
service personnel records show that he served on active duty 
for training from August 1, 1985, to August 13, 1985, and 
March 2, 1986, to March 14, 1986.  However, the VA 
cardiologist did not proffer an opinion as to whether the 
hypertension was incurred in, or aggravated by, any period of 
active duty for training.  Similarly, while Dr. Irvine 
recently opined that the appellant's high blood pressure was 
aggravated by his reserve service, he did not identify a 
particular period of service that aggravated the appellant's 
hypertension.  Likewise, Dr. Irvine did not supply the basis 
for his opinion or identify the particular medical records to 
support his conclusions.  As neither the opinion from the VA 
cardiologist nor the opinion from Dr. Irvine is adequate for 
rating purposes, a new examination should be obtained.  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  The RO should obtain service 
personnel records sufficient to 
characterize all of the periods of active 
duty for training, inactive duty 
training, and Active Guard/Reserve duty 
associated with the reported Navy Reserve 
service beginning in 1978.

2.  Once this information is received, 
the RO should prepare a chart, setting 
forth all periods of such service.

3.  Copies of up-to-date VA and private 
medical records relating to treatment or 
evaluation of hypertension should be 
obtained and incorporated into the claims 
file.

4.  The appellant should be permitted the 
opportunity to submit a statement from 
Dr. David Irvine, clarifying the basis of 
his opinion in June 2003 that the 
appellant's reserve service aggravated 
his hypertension.  Reference to the 
evidence relied upon in formulating this 
opinion, with supporting rationale, would 
be most beneficial.  

5.  The appellant should then be afforded 
a VA examination by a specialist in 
cardiovascular medicine.  

The claims folder must be made available 
to and reviewed by the examiner prior to 
the examination. In order that he or she 
might properly address question (d) 
below, the RO should ensure that all 
verified periods of active service and 
active duty for training are set forth 
and made available for review by the 
examiner.  The RO must ensure that the 
examiner has stated or otherwise 
indicated that the claim file has been 
reviewed.

Subsequent to the complete review of the 
claims folder and examination of the 
appellant, the following questions should 
be fully addressed and supporting reasons 
furnished for all responses:

(a) Does the appellant currently 
have hypertension?

(b) What was the approximate date of 
onset of hypertension?

(c) What were the precipitating 
factors in the development of 
hypertension?

(d)  Considering the appellant's 
contentions that his hypertension 
arose during active military service 
or arose or was aggravated during 
his ACDUTRA service, and the June 
2003 statement of Dr. David Irvine, 
is it at least as likely as not from 
a medical standpoint that the 
appellant's hypertension arose 
during his active military service 
or a period of Reserve (ACDUTRA) 
service, or is otherwise 
etiologically related thereto?  In 
the event hypertension is found to 
have existed before his active 
service or any period of ACDUTRA, is 
it at least as likely as not that 
such disorder increased in severity 
beyond natural progression of the 
disease during the period of such 
service?  

In making such determination, the 
examiner should consider the length 
of time spent on ACDUTRA during the 
pertinent time frame versus civilian 
time.

All diagnoses or opinions expressed 
should be in terms of the degree of 
probability, i. e., is it as likely as 
not that the alleged relationship exists.  
All indicated tests and studies should be 
performed and all clinical findings 
should be set forth in detail and 
reported in accordance with currently 
accepted examination protocol.

The examiner is requested to adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered. The RO should then 
incorporate the examination findings into 
the claims folder.

6.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veteran's Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



